Fourth Court of Appeals
                                     San Antonio, Texas

                                          JUDGMENT
                                        No. 04-12-00818-CV

                             Carleen RANTZOW f/k/a Carleen Black,
                                         Appellant

                                                 v.

                                   Christopher Edward BLACK,
                                             Appellee

                   From the 216th Judicial District Court, Kendall County, Texas
                                     Trial Court No. 08-004
                          Honorable N. Keith Williams, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

          In accordance with this court’s opinion of this date, this appeal is DISMISSED.

          We ORDER that appellant, Carleen Rantzow f/k/a Carleen Black, bear all costs of this
appeal.

          SIGNED June 12, 2013.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice